ACCEPTED
                                                                                          03-15-00498-CV
                                                                                                  7941416
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    11/23/2015 9:33:28 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-15-00498-CV

                                                                        FILED IN
                                  IN THE                         3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                         THIRD COURT OF APPEALS                  11/23/2015 9:33:28 AM
                             AT AUSTIN, TEXAS                        JEFFREY D. KYLE
                                                                          Clerk


    LONG CANYON PHASE II HOMEOWNERS ASSOCIATION, INC.,

                                                   Appellants,
                                        v.

                    CHRIS CASHION AND LISA CASHION

                                                  Appellees.


                Appealed from the County Court at Law. No.2 of
                             Travis County, Texas
                          Cause No. C-1CV-15-001016


    APPELLEE CHRIS AND LISA CASHION'S THIRD MOTION FOR
         EXTENSION OF TIME TO FILE APPELLEE BRIEF


TO THE HONORABLE COURT:

      Appellee Chris and Lisa Cashion, files this Third Motion for Extension of

Time to File Appellee's Brief pursuant to Texas Rules of Appellate Procedure

38.6(d) and 10.5(b)(1) and would respectfully show unto the Court the following:

      1.      The deadline for filing Appellee's Brief is Wednesday, November

24th, 2015.
      2.      Appellee seeks a 7-day extension of time to file Appellee's Brief.

Appellee respectfully requests that the Court extend the deadline for filing

Appellee's Brief to December 1, 2015.

      3.      This is the first Motion for Extension of Time filed for Appellee's

Brief with the Court.


      4.      This extension of time is not requested for mere delay, but to allow

Appellee adequate time to prepare Appellee's Brief.

      5.      Appellee requested a supplement to the Record from the County Clerk

of Travis County. As of this date the supplement has not been filed. Appellee must

have the supplement to the Record to be able to complete its Appellee's Brief in

this Cause.


      For these reasons, Appellee respectfully requests that this Court grant a 7-

day extension of time to file Appellee's Brief. Appellee also requests any further




                                          2
       relief to which it may be entitled.


                                                 Respectfully submitted,
                                                 CHAMBERLAIN MCHANEY
                                                 301 Congress, 18th Floor (78701)
                                                 P.O. Box 684158
                                                 Austin, Texas 78768-4158
                                                 (512) 474-9124
                                                 (512) 474-8582 (Facsimile)
                                                 bdavidson@chmc-law .com

                                                 By:           W. ,~.-,.. " a~ u}   -
                                                       William C. Davidson
                                                       SBN 0544 7000

                                                 ATTORNEY FOR APPELLEE


                         CERTIFICATE OF CONFERENCE

      I hereby certify that on November 23rd, 2015, I conferred with Frank 0. Carroll III

regarding the merits of this Third Motion for Extension of Time. Mr. Carroll informed me

that he was unopposed to the filing of this First Motion for Extension of Time.

                                                        . cg ..... - Lr--
                                                   l A LJ.L.,:
                                                                           ~
                                                   .v-a;;;;p

                                                     William C. Davidson


                         CERTIFICATE OF COMPLIANCE

      I hereby certify that this document is 408 words, as calculated by the word count

feature of Microsoft Word 2013 (Professional Edition).




                                                     William C. Davidson

                                             3
                            CERTIFICATE OF SERVICE


       I certify that a true and correct copy of the above and foregoing has been sent

facsimile and/or regular mail, to all counsel of record, in accordance with the Texas Rules

of Civil Procedure on this the 23rd day ofNovember, 2015.



                                                       illiam C. Davidson




                                            4